internal_revenue_service national_office technical_advice_memorandum date number release date tam-142763-04 cc pa apjp b index uil no case-mis no chief appeals_office john c lacoke taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------------------- ------------------------------------ -------------------------------------------- ---------------- -------------------------------------- ------------------------- legend legend x state y year year year year year year year year year year year ---------------------------------------------------- ---------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- issue sec_1 are the estimated_tax remissions that x made during years through while under its mistaken view that it was subject_to tax_payments of estimated_tax or deposits in the nature of cash bonds tam-142763-04 does interest accrue on x’s overpayments of estimated_tax from the date x made the estimated_tax payments or from the due_date of the tax returns that x filed were x’s refund claims for tax years and timely filed conclusion sec_1 the estimated_tax remissions that x made while under its mistaken view that it was subject_to tax are payments of tax and not deposits interest accrues on x’s overpayments of estimated_tax for years and from the due_date of x’s income_tax returns for those years for years and interest accrues from the dates that x made the estimated_tax payments the sec_6511 statute_of_limitations applies to x for years and and the refund claims for those years were timely facts in year state y legislature created x to provide competitively priced workers’ compensation insurance to employers in state y the state y legislature created x as a nonprofit independent public corporation for the purpose of insuring employers against the risk of liability for payment of benefits claims to workers from it’s inception through year x made estimated income_tax payments and filed income_tax returns based on its view that it was a taxable entity in congress added sec_501 to the internal_revenue_code code to clarify the tax-exempt status of state-created workers’ compensation insurance providers sec_501 is effective for taxable years beginning after date in response to enactment of sec_501 x requested confirmation of its tax-exempt status from the internal_revenue_service service on october year the service issued a determination_letter to x recognizing its exemption under sec_501 beginning with year in addition the service ruled that x was not required to file annual information returns form_990 return of organization exempt from income_tax for taxable years after year following receipt of its notice of exemption x filed refund claims for years and at the same time x filed refund claims for years through asserting that its income was derived from an essential_governmental_function that accrues to state y and therefore did not receive gross_income pursuant to sec_115 of the code x filed refund claims for years and on september year and september year on march year the service refunded x’s estimated_tax payments in the amounts claimed along with overpayment interest the service computed the interest from the due dates of the corporate_income_tax returns on may year x filed a claim for tam-142763-04 additional interest arguing that overpayment interest should accrue from the date of actual payment rather than the due_date of the return since x is a tax-exempt_organization and does not have a filing obligation on march year the service sent a notice of disallowance informing x that its claims for additional interest for years through were disallowed in full the notice of disallowance stated that payments of estimated_taxes made by an entity that is later determined not to be subject_to tax are treated as deposits upon which no interest is paid during years and x contacted the service several times and filed a protest with the service when the case was ultimately transferred to appeals the service informed x that its refund claims for years and were barred by the statute_of_limitations issue discussion revproc_84_58 1984_2_cb_501 provides the service's procedures for determining whether a remittance constitutes a payment of tax or a deposit in the nature of a cash bond specifically sec_4 provides that a remittance made before the mailing of a notice_of_deficiency that is designated by the taxpayer in writing as a deposit in the nature of a cash bond will be treated as such by the service furthermore section dollar_figure provides that a remittance not specifically designated as a deposit in the nature of a cash bond will be treated as a payment of tax if it is made in response to a proposed liability accordingly the taxpayer’s written designation at the time of remittance will factor into whether a remittance is a deposit in the nature of a cash bond or a payment of tax courts adhere to the guidelines in revproc_84_58 when classifying a remittance as either a deposit or payment of tax in rodgers v united_states of america wl d nev plaintiff sent five checks to the service that included a notation estimated_tax payments on the check in after the statute_of_limitations had run taxpayer filed a claim_for_refund arguing that the remissions were cash bonds in the form of a deposit the court applied revproc_84_58 and held that absent a specific designation as deposits these remittances are properly treated as payments not deposits id see also 80_f3d_1360 9th cir x made estimated income_tax payments and filed income_tax returns for years through and designated each remittance as an estimated_tax payment in accordance with revproc_84_58 x’s remittances are payments of tax and not deposits issue tam-142763-04 sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides in part that for payments of estimated_tax the provisions of sec_6513 applicable in determining the date of payment of tax for purposes of determining the period of limitation on credit or refunds shall be applicable in determining the date of payment for purposes of subsection a accordingly for purposes of calculating interest on an overpayment_of_tax in accordance with sec_6611 a payment of estimated_tax will be overpaid for purposes of sec_6611 on the deemed paid date of sec_6513 in general sec_6513 of the code provides rules for determining when a return is deemed filed and when tax is considered paid however the code provides a specific rule for determining when payments of estimated_tax are deemed paid sec_6513 states that for purposes of sec_6511 or sec_6512 for prepaid_income tax any amount_paid as estimated income_tax for any taxable_year shall be deemed to have been paid on the last day prescribed for filing the return under sec_6012 for such taxable_year determined without regard to any extension of time for filing such return in state of 141_f3d_662 6th cir the issue was what date overpayment interest begins to accrue on overpayments that resulted from estimated_tax payments when the education trust met that made the estimated_tax payments is found to be exempt from federal_income_tax as an instrumentality of the state the sixth circuit relied on 123_f3d_1460 fed cir in concluding that sec_6611 and sec_6513 did not apply because met was exempt from federal taxation as an instrumentality of the state and therefore had no obligation to file a tax_return consequently the court concluded that interest should accrue from the date of each estimated_tax payment state of michigan f 3d pincite in mnopf trustees the issue was what date overpayment interest begins to accrue on taxes unnecessarily withheld from payments made to a tax exempt entity the service argued that based on the late return provision of sec_6611 interest should accrue from the date the refund claims were filed mnopf argued that interest should accrue from the date the withholdings were paid to the service the federal_circuit held that sec_6611 did not apply because mnopf was a tax-exempt_organization and therefore was not required to file tax returns the court also held that sec_6611 and sec_6513 did not apply because those sections only relate to taxable_income and the taxpayer was exempt from federal taxation instead the court held that pursuant to sec_6611 interest accrues on the organization’s overpayment from the date the returns reporting the withheld taxes were filed with the service because it is the date the overpayment was deemed paid overpayment interest for years through tam-142763-04 state y legislature created x to provide competitively priced workers’ compensation insurance to employers in state y the state y legislature created x as a nonprofit independent public corporation for the purpose of insuring employers against the risk of liability for payment of benefits claims to workers for years through x made estimated income_tax payments and filed income_tax returns based on its view that it was a taxable entity the service subsequently determined that x was entitled to refunds for years through on the grounds that x’s income was excludible from gross_income under sec_115 however the fact that income is excludible from gross_income does not necessarily provide an exception from the filing requirement of a corporation imposed by sec_6012 see revrul_78_316 1978_2_cb_304 accordingly x was required to file income_tax returns for years through because x was required to file returns for years through the deemed payment rule for estimated_tax payments under sec_6513 applies to those years therefore pursuant to sec_6611 interest on the overpayments for years through runs from the due dates of the returns for those years both mnopf trustees and state of michigan are distinguishable from the situation in the present case mnopf trustees case involved labor organizations exempt from tax under sec_501 and c accordingly the taxpayer was not required to file a return state of michigan involved an education trust that was held to be an instrumentality of the state of michigan and accordingly was not a taxable entity overpayment interest for years and in congress added sec_501 to the code to clarify the tax-exempt status of state-created workers’ compensation insurance providers sec_501 is effective for taxable years beginning after date in response to enactment of sec_501 x requested confirmation of its tax- exempt status from the service on october year the service issued a determination_letter to x recognizing its exemption under sec_501 beginning with the year in addition the service ruled that x was not required to file annual information returns form_990 return of organization exempt from income_tax for years after year for years and the issue is whether the deemed payment rule under sec_6513 applies for purposes of sec_6611 when a taxpayer is exempt from tax and not required to file an income_tax return for years and x was a tax exempt entity pursuant to sec_501 and was not required to file income_tax returns in light of state of michigan and mnopf trustees we conclude that the deemed paid provision of sec_6513 cannot be applied to x for years and accordingly interest on x’s overpayment for years and runs from the date that x made the actual payments of the estimated_taxes tam-142763-04 issue sec_6511 provides in general that a claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 provides that if the claim was filed by the taxpayer during the year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return on october year the service issued a determination_letter concluding that x was a sec_501 tax-exempt_organization for years and for years through however x did not base its claims for refund on the fact that it was a tax- exempt_organization rather x based its claims for refund on the sec_115 gross_income exclusion the income exclusion under sec_115 does not necessarily except a corporation from the obligation to file an income_tax return pursuant to sec_6012 see revrul_78_316 because x properly filed income_tax returns for years and sec_6511 applies to those years in this case x filed its claims for years and within the 3-year period described in sec_6511 moreover the estimated_tax payments made for years and were made within the 3-year lookback period described in sec_6511 accordingly x’s claims for refund for year and were timely caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
